Case 1:19-cv-09038-GBD-SDA Document 119 Filed 11/23/20 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

November 23, 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C-
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

| am responding to the defendants’ letter to the Court today’s date at 7:27 PM and one day short
of three weeks that we sent the HIPPA form they now complain of. Nowhere in the transcript he
furnished is there any ask about checking off boxes regarding mental health, alcohol treatment
and HIV-related Information.

Moreover, in the interest of churning, defendants never made mention of this in all of their
previous writings to the Court for the past number of months. Moreover, the box for Plaintiffs’
Entire Medical Record has been checked off.

Further, | ask the Court to conduct an in-camera review of the records that have been provided to
defendants up to this point in time, as well as the correspondence from the medical providers that
they “are refusing to disclose Plaintiffs full medical history” when the box was in fact checked off.

In addition, if defendants had made clear that this is what they wanted then we would have
provided same.

 

SHF/tc
To all counsel of record via ECF
